DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 4/15/22 has been considered and entered.  Claims 1-20 remain in the application for prosecution thereof.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

In light of the amendment filed 4/15/22, the 35 USC 112 and 103 rejections have been withdrawn.  However, the following rejections have been necessitated by the amendment.

A Pre-Appeal Brief was filed on 10/17/22 and a decision to withdraw the rejection was filed on 11/18/22.  Hence the following rejection is a Non-Final rejection going forward.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 1,5-7,10,12,13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Task (11,473,197) in combination with Meehan et al. (2016/0298222) and Niskanen et al. (10,741,411).
Task (11,473,197) teaches disks coated by atomic layer deposition.  The disk is part of a gas turbine engine and the ALD coating is formed by loading the disk into a chamber, injecting first reactant, forming first layer, removing first reactant and injecting second reactant and forming second layer and if appropriate thickness then stopping but if not then performing the process until desired thickness if achieved (abstract and Figs. 3 and 5).  The coating includes chromium oxide and aluminum oxide (col. 2, lines 5-15).  Regarding the aerospace component limitation, the Examiner takes the position that gas turbine engines are known to be utilized in aviation fields and hence would meet the claimed aerospace limitation.
Task (11,473,197) fail to teach a cleaning process prior to the barrier coating by vapor deposition coating and this cleaning to be wet cleaning.
Meehan et al. (2016/0298222) teaches before forming a thermal barrier coating on a metal part, laser cleaning the surface to remove oxides and debris form the surface (abstract and Fig. 4).
Niskanen et al. (10,741,411) teaches using formic acid cleaning of metal substrates prior to coating thereon whereby the cleaning removes passivation layers, oxidation and particles thereon a substrate (abstract and col. 5, line 1 – col. 6, line 65) 
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Task (11,473,197) process to include a formic acid cleaning process as evidenced by Niskanen et al. (10,741,411) to remove contaminates on a substrate prior to coating.
Regarding claim 5, Task (11,473,197) teaches the disk to be an alloy substrate and gas turbine engines are known to include nickel or nickel-based alloys (col. 3, lines 20-25). 
Regrading claim 6, both Meehan et al. (2016/0298222) and Niskanen et al. (10,741,411) teach cleaning the surface to remove oxides and debris form the surface.
Regarding claim 7, Meehan et al. (2016/0298222) teaches before forming a thermal barrier coating on a metal part, laser cleaning the surface to remove oxides and debris form the surface (abstract and Fig. 4) which would be inclusive of a basic cleaning or sonication cleaning.
Regarding claims 10 and 17, Task (11,473,197) tecahes 0.1-10 microns (100-10,000 nm) (col. 4, lines 50-52).
Regarding claims 12 and 15, Task (11,473,197) teaches using trimethyl aluminum and the purity is silent and hence would be suggestive of 100% pure (col. 4, lines 24-32).
Regarding claim 13, Task (11,473,197) teaches the reagent is a water or ozone (col. 4, lines 33-38).
Regarding claim 16, Task (11,473,197) teaches a nano-laminate stack by having a first and second layer and alternating them to produce a desired thickness.
	Regarding claim 18, Task (11,473,197) is silent with respect to annealing step but the Examienr takes the position that a post-annealing step is conventional to consolidate/coalesce the applied layered film.  

Claims 2-4,8,9,11,19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Task (11,473,197) in combination with Meehan et al. (2016/0298222) and Niskanen et al. (10,741,411) further in combination with Gage et al. (2012/0024403).
Task (11,473,197) in combination with Meehan et al. (2016/0298222) and Niskanen et al. (10,741,411) fails to teach the claimed component, cleaning and coating interior surface having aspect ratio of 5-1000.
Gage et al. (2012/0024403) teaches an inorganic coke resistant coating to prevent aircraft fuel system fouling.  Gage et al. (2012/0024403) teaches applying a ceramic acting (30) to at least a portion of a fuel system conduit (14/26) for reducing fuel coking (abstract and Figs. 1-3).  The coating is applied by vapor deposition either chemical or physical [0010].
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Task (11,473,197) in combination with Meehan et al. (2016/0298222) and Niskanen et al. (10,741,411) to include the claimed component (fuel system) and cleaning/coating that for protective purposes.  
Regarding claim 2, Gage et al. (2012/0024403) teaches an aircraft fuel system (14) [0012].
Regarding claim 3, Gage et al. (2012/0024403) teaches a conduit (26) and the coating (30) on the interior thereof.  
With respect to claims 4,19 and 20, the prior art fails to teach the claimed aspect ratio of the aerospace conduit.  While the Examiner acknowledges this fact, the Examiner takes the position that one skilled in the art would have had a reasonable expectation of similar success regardless of the aspect ratio of the conduit absent a showing of unexpected results garnered directly from the size of the conduit.  In addition, an aspect ratio of 5-1000 is a known feature of fuel system conduits.
Regarding claim 8, Gage et al. (2012/0024403) teaches the protective ceramic coating includes nitrides and titanium aluminum nitride [0017].
Regarding claim 9, Gage et al. (2012/0024403) teach the ceramic coating to prevent or reduce coking of the surface (abstract).
Regarding claims 11 and 20, the prior art fails to teach the thickness variation of less than 5% or 50%.  While the Examiner acknowledges this fact, the Examiner takes the position that one skilled in the art would strive for minimal to no variance of the coatings to provide proper coverage and preventing imperfections of the coating layer leading to issues.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Task (11,473,197) in combination with Meehan et al. (2016/0298222) and Niskanen et al. (10,741,411) further in combination with Forbes et al. (2008/0121962).
Features detailed above concerning the teachings of Task (11,473,197) in combination with Meehan et al. (2016/0298222) and Niskanen et al. (10,741,411) fails to teach the reactant material being a nitriding agent including ammonia, nitrogen, hydrazine or combinations.
Forbes et al. (2008/0121962) teaches ALD deposition of aluminum nitride using TMA and a nitrogen reactor such as ammonia [0069] in application including aircraft systems [0103].
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Task (11,473,197) in combination with Meehan et al. (2016/0298222) and Niskanen et al. (10,741,411) process to substitute a nitrogen reactant for the oxygen reactant in forming AlN vs AlO as evidenced by Forbes et al. (2008/0121962) with the expectation of achieving similar success in forming an ALD coating.

Response to Amendment
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant argued the prior art fails to teach using ALD to form oxide coating for protective purposes.
Task (11,473,197) teaches this as detailed above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428. The examiner can normally be reached Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN K TALBOT/Primary Examiner, Art Unit 1715